                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    LAKENIA MAHDI,                                   )
                                                     )
          Plaintiff(s),                              )
                                                     )
          vs.                                        )        Case No. 4:19-cv-00183-SRC
                                                     )
    JULIAN BUSH, et al.,                             )
                                                     )
          Defendant(s).                              )

                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendants’ Motion to Dismiss [7]. The Court

grants the motion, in part.

I.       BACKGROUND

         On February 5, 2019, Plaintiff Lakenia Mahdi filed a complaint in this Court alleging

Defendants Julian Bush, Lyda Krewson, and John W. Hayden, Jr. violated Mahdi’s First, Fourth,

and Fourteenth Amendment rights when St. Louis Metropolitan Police Department officers

arrested and charged Mahdi with resisting arrest and forced her to sign a civil liability release

agreement for any violations of her civil rights in exchange for a reduction of the resisting-arrest

charges. 1 Mahdi brings this suit on behalf of herself and as a putative class action. Mahdi

asserts the following claims: (1) deprivation of rights to petition the courts in violation of the

First Amendment pursuant to 42 U.S.C. § 1983 against all defendants on behalf of the class; (2)

declaratory judgment to void release contracts on public policy grounds against all defendants on

behalf of the class; and (3) deprivation of civil rights in violation of the Fourth and Fourteenth



1
 The caption of the Complaint lists the defendants as Julian Bush, St. Louis Metropolitan Police Department Chief
of Police, and The City of St. Louis Mayor. Lyda Krewson, and John W. Hayden, Jr. are listed in the body of the
Complaint as defendants.

                                                         1
Amendments against Hayden on behalf of Mahdi individually. Mahdi’s brings her claims

against Bush in his individual and official capacities, and her claims against Krewson and

Hayden in their official capacities.

         Mahdi asserts that Defendants have two policies and a custom that are the “moving

force” behind alleged unconstitutional conduct of St. Louis Metropolitan Police Department

(“SLMPD”) officers. She first alleges the two policies: (1) the “Normal” policy pursuant to

which the City “normally” charges suspects on whom excessive force is used with resisting

arrest in municipal court (rather than state court); and (2) the “Rec” policy under which

municipal prosecutors will plea bargain and “recommend” dismissal of municipal-court-

resisting-arrest-charges only if a defendant will sign a liability waiver releasing the City from

any civil lawsuits. Doc. 2, ¶¶ 42-44. Mahdi then alleges SLMPD has a “custom” of “using

unjustified force with impunity in any case that an offender runs, pulls away, or protest [sic].”

(“YRYP”). 2 Doc. 2, ¶ 75.

         In their Motion to Dismiss, Krewson, Hayden, and Bush, in their official capacities only

(collectively, “Municipal Defendants”), seek to dismiss the claims against them for failure to

state a claim. Specifically, Municipal Defendants assert Mahdi fails to state a claim in Count III

because the count is premised on a theory of respondeat superior liability and Mahdi has not

adequately pleaded that a policy, custom, or practice directly caused officers to use excessive

force during her arrest.




2
 The Court granted Plaintiff’s motion to consolidate in White v. City of St. Louis, et al., 4:18-cv-00518 SRC,
consolidating this case and three others, all filed by the same plaintiffs’ counsel. In those consolidated cases,
plaintiffs’ counsel refer to this policy by the shorthand “you run, you pay.”

                                                           2
II.    STANDARD

       Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), a party may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” The notice pleading

standard of FRCP 8(a)(2) requires a plaintiff to give “a short and plain statement . . . showing

that the pleader is entitled to relief.” To meet this standard and to survive a FRCP 12(b)(6)

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotations and citation omitted). This requirement of facial plausibility means the

factual content of the plaintiff’s allegations must “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Park Irmat Drug Corp. v.

Express Scripts Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678).

The Court must grant all reasonable inferences in favor of the nonmoving party. Lustgraaf v.

Behrens, 619 F.3d 867, 872-73 (8th Cir. 2010).

       When ruling on a motion to dismiss, a court must liberally construe a complaint in favor

of the plaintiff. Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 862 (8th Cir. 2010).

However, if a claim fails to allege one of the elements necessary to recovery on a legal theory,

the Court must dismiss that claim for failure to state a claim upon which relief can be granted.

Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitals of a cause of

action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at 678; Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rule 8 does not “unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678-79.

“A pleading that merely pleads labels and conclusions or a formulaic recitation of the elements

of a cause of action, or naked assertions devoid of factual enhancement will not suffice.”



                                                  3
Hamilton v. Palm, 621 F.3d 816, 817 (8th Cir. 2010) (internal quotations omitted). Although

courts must accept all factual allegations as true, they are not bound to accept as true a legal

conclusion couched as a factual allegation. Twombly, 550 U.S. at 555 (internal quotations and

citation omitted); Iqbal, 556 U.S. at 677-78.

       Only a complaint that states a plausible claim for relief survives a motion to dismiss.

Iqbal, 556 U.S. at 679. Therefore, a court must determine if the well-pleaded factual allegations

“plausibly give rise to an entitlement to relief.” Id. This “context-specific” task requires the

court to “draw on its judicial experience and common sense.” Id. at 679, 682. In determining

the plausibility of a plaintiff’s claim, Iqbal and Twombly instruct the Court to consider whether

“obvious alternative explanations” exist for the allegedly unconstitutional conduct. Iqbal, 556

U.S. at 682; Twombly, 550 U.S. at 567. The Court must then determine whether the plaintiff

plausibly alleges a violation of the law. Id. The well-pleaded facts must permit more than the

“mere possibility of misconduct.” Id. “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at 557).

III.   ALLEGATIONS IN THE COMPLAINT

       Under Iqbal, the Court must parse out the factual allegations that it must accept as true

and the conclusory allegations it can disregard. Here, the Court summarizes all of Mahdi’s

allegations, factual and conclusory, to provide context to the Court’s analysis below.

       Mahdi alleges on January 14, 2016, SLMPD officers charged Mahdi with the municipal

offenses of resisting arrest and interference with a police officer. Mahdi had no previous arrests

or experience with the criminal justice system. While holding her one-month-old daughter,

Mahdi used her cell phone to record three SLMPD officers while they, in Mahdi’s estimation,



                                                  4
violated the civil rights of a group of ten- to twelve-year-old African-American boys. Mahdi

alleges that to recover the cell phone video, an SLMPD officer arrested Mahdi and attempted to

snatch her child from her arm. Mahdi “made clear she was not resisting arrest but her child was

only one-month old.” Mahdi’s pleas were ignored and an SLMPD officer attempted to break her

finger to gain access to her phone. According to Mahdi, eventually, the SLMPD officer

“obtained Mahdi’s cell phone, accessed, and deleted the video at the scene.” An SLMPD officer

took Mahdi’s child and refused to allow her to feed the child. She was charged with resisting

arrest and interference with a police officer.

       Mahdi further alleges upon her release, Mahdi sent letters to her local alderman and the

American Civil Liberties Union (“ACLU”), filed an internal affairs complaint, and wrote a civil

rights attorney. No one could assist her before her court date on March 1, 2016. Mahdi could

not afford legal counsel and she was not entitled to a public defender in municipal court. When

Mahdi appeared at the municipal court on that date, she claims she told the prosecutor that the

SLMPD officer arrested her because he wanted to delete the video footage on her cell phone.

The prosecutor escorted Mahdi outside the courtroom and told her that she would go to jail if she

didn’t sign a document. She later learned this document was a release agreement. Mahdi

continued to explain to the prosecutor that she was innocent and an officer deleted the video

footage from her phone.

       Mahdi alleges, the prosecutor explained that if Mahdi did not sign the release, regardless

of the facts, the prosecutor could not dismiss or recommend the reduced charge of littering on

public property. Mahdi continued to protest until the prosecutor told her he would charge her

with felony resisting arrest and she would lose at trial and face significant jail time. The

prosecutor failed to disclose to Mahdi that he did not have the authority to charge her with a



                                                  5
misdemeanor or felony resisting arrest. Unfamiliar with the legal system, Mahdi believed that

the prosecutor could charge her with a felony crime.

       Mahdi alleges she had approximately 60-120 seconds to decide to sign a blank release

form. She was visibly angry and cried as she signed the form. She entered a written contract

under the threat of criminal prosecution. She claims she signed a blank release form, and the

prosecutor filled out the entire form outside of Mahdi’s presence. The prosecutor did not permit

Mahdi to adequately review or read the documents and she did not understand the language of

the release before signing, nor was she advised to obtain an attorney. With a signed release

agreement, the prosecutor claimed he was now authorized to recommend the reduced charge of

littering on public property.

       Mahdi alleges the municipal judge did not read the documents in open court nor did the

judge ask Mahdi about the underlying facts of the arrest. After Mahdi’s case was resolved, the

prosecutor walked Mahdi out into the hallway and told her she could never speak of the facts of

the arrest. The prosecutor told Mahdi if she made the incident public, she could still be charged

with a felony resisting arrest and that, “you cannot come after us.” Mahdi believed she could

never speak about the circumstances of her arrest and described the process as “getting tricked

making a deal with the devil.”

       According to Mahdi, several weeks later, an ACLU representative called Mahdi

regarding her complaint about the January 14, 2016, incident. Mahdi refused to pursue any

claim through the ACLU because of the prosecutor’s threats that she would be charged with a

felony if she pursued any claims against the City of St. Louis, and her understanding of the

document she signed. Mahdi was so emotionally distraught she required medical attention. She

suffered severe emotional distress as she struggled nursing her newborn daughter. Mahdi did not



                                                6
voluntarily and knowingly sign her civil rights away. She did not understand the terms of the

release and agreement and signed it under the duress of criminal prosecution.

         Mahdi alleges that an independent statistical analysis taken from data collected by the

Missouri Attorney General’s Office in 2015 shows that of 34,552 stops in the City, Blacks

disproportionately were 7.5 times more likely to be charged with resisting arrest over

Whites/Caucasians. 3 The City ranked the second highest across the entire state of Missouri for

disproportionately charging African Americans with resisting arrest. By 2016, the report noted

that Black/African Americans were still disproportionately charged with resisting arrest at four

times the rate of Whites/Caucasians throughout the City. Mahdi alleges these statistics

demonstrate that across Defendants’ police enforcement spectrum African Americans are

charged with resisting arrest in the same unconstitutional patterns of unlawful stops and unlawful

searches. These patterns and practices have been concealed through the charging of resisting

arrest in the City’s municipal courts.

         Mahdi alleges the excessive force the SLMPD used against her, and the unreasonable

search and seizure of her phone, resulted from widespread custom in the SLMPD of YRYP

(“you run, you pay”) that was caused by the “Rec & Normal” policies. According to Mahdi, the

“Rec & Normal” policies were created in 2012, when the SLMPD updated a special order and

directed officers to “normally” charge any resisting arrest charge in municipal court rather than

state court when the offender did not use force or threaten to use force, i.e. the “Normal” policy. 4

Mahdi alleges the City also enforced a mandatory policy, called the “Rec Policy.” In exchange



3
  Mahdi also alleges that the group Empower Missouri prepared a report on vehicle stops in Missouri. Mahdi does
not allege that the report pertains to SLMPD.
4
  Mahdi alleges that “Rec” and “Normal” are both official policies (Doc. 2, ¶¶ 43 and 44) but then refers to them as
“practices and policies” (e.g. Doc. 2 at ¶ 45). For purposes of the Motion to Dismiss, the Court assumes that, to the
extent Mahdi alleges that “Rec” and “Normal” are “practices,” she sufficiently alleges they constitute a custom or
usage with the force of law and analyzes them accordingly.

                                                          7
for a city prosecutor’s recommendation to dismiss a municipal-court charge for resisting arrest,

the defendant signs a release of any civil liability that the City may have for violating the

defendant’s civil rights.

          The written “Normal” policy states, in part:

          Under normal circumstances, the defendant will be charged with a city ordinance
          violation of resisting arrest or interfering with an officer. The information
          application will be made at the City Counselor’s Office.

The written “Rec” policy states, in part:

          Resisting arrest & Interfering [sic] with a Police Officer charges cannot be amended
          without first obtaining a signed release from the defendant (See Sample).

Mahdi alleges the Rec & Normal policies directly and indirectly motivate SLMPD officers to use

excessive force or make false arrests with the protection of the City’s municipal court. Mahdi

claims that this shield, “whether or not individually known to each SLMPD officer, was

embedded in SLMPD training policies and practices.”

          According to Mahdi, prosecutors escorted unrepresented defendants into the hallway and

explained that the prosecutor will dismiss or amend the charge if the defendants sign a blank

form titled “Release.” Generally, the prosecutors complete the remaining lines of the form and

defendants “have only seconds to decide to release his/her rights or face up to 90 days in jail.”

Mahdi alleges “[w]ithout legal representation, many of the accused victims were pressured and

forced to sign the release in exchange for their freedom, even when they were innocent of the

facts.”

          Mahdi alleges she has not found a single case where a release agreement was legally

enforced against a plaintiff in federal court. The release was created for its “psychological and

marketing effects that resulted[] and continue to cause[] censorship and prior restraints on

accused victims . . . to petition the courts for redress of civil rights violations. . . Since 1987,


                                                    8
prosecutors and legal practitioners have been aware of the psychological effects of release

agreements.”

       Mahdi alleges the Rec & Normal policies caused and concealed a widespread pattern of

civil rights abuses throughout the City that began with unlawful searches or excessive-use-of-

force incidents and then escalated to illegal arrests and unjustified deadly force. Mahdi alleges if

the individual runs, protests, or walks away from an officer, the officer will use excessive to

deadly force as his/her primary means of detaining the individual. Mahdi alleges the Rec &

Normal policies therefore have established widespread systematic patterns of unlawful arrests

and searches as retaliation for recording or protesting an officer’s misconduct.

       Mahdi “defines SLMPD’s widespread police misconduct as tyrannical practices”

including the “use of excessive and unjustified deadly force when the accused victim runs, pulls

away, or protests[,]” and “unlawful arrests to search and destroy evidence.” The Complaint lists

17 examples of SLMPD “pattern cases” between 2013 through the present. Mahdi alleges by

2018, the pattern and practices were so pervasive and widespread that SLMPD officers beat an

undercover officer and claimed the officer resisted arrest. According to Mahdi, the common

denominator in all of these cases is that the accused victim allegedly pulled away, ran, protested,

or walked away, i.e., resisted arrest.

IV.    DISCUSSION

       In the Motion to Dismiss, Municipal Defendants argue Mahdi’s Complaint fails to state a

claim for municipal liability. Specifically, Municipal Defendants assert the Court should dismiss

Mahdi’s claim against Hayden in Count III because Mahdi has not adequately pleaded that a

policy, custom, or practice directly caused officers to use excessive force during her arrest or to

unlawfully search her phone.



                                                 9
       A.      Municipal Liability

       Section 1983 of Title 42 allows individuals to bring causes of action for violations of the

U.S. Constitution. The section states:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . .

42 U.S.C. § 1983. A municipality can be sued under § 1983 for an officer’s misconduct where

the misconduct is alleged to have implemented or executed a policy, ordinance, regulation,

decision, or custom of the municipality. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

(1978). A municipality cannot be held liable under § 1983 on a respondeat superior theory. Id.

at 691. When a plaintiff sues an officer in his/her official capacity, it “generally represent[s]

only another way of pleading an action against an entity of which an officer is an agent.”

Kentucky v. Graham, 473 U.S. 159, 165 (1985). “[A]n official-capacity suit is, in all respects

other than name, to be treated as a suit against the entity.” Id. at 166. Thus, the Court analyzes

the claim against Hayden, in his official capacity, as a claim against the City.

       In Monell, and subsequent cases, the Supreme Court “require[s] a plaintiff seeking to

impose liability on a municipality under §1983 to identify a municipal ‘policy’ or ‘custom’ that

caused the plaintiff’s injury.” Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397,

403 (1997) (citing Monell, 436 U.S. at 694, Pembaur v. Cincinnati, 475 U.S. 469, 480-81 (1986),

City of Canton v. Harris, 489 U.S. 378, 389 (1989)) (emphasis added).

       A plaintiff cannot establish liability by only identifying conduct properly attributable to

the municipality; instead, a “plaintiff must also demonstrate that, through its deliberate conduct,

the municipality was the ‘moving force’ behind the injury alleged. That is, a plaintiff must show


                                                 10
that the municipal action was taken with the requisite degree of culpability and must demonstrate

a direct causal link between the municipal action and the deprivation of federal rights.” Id. at

404 (emphasis added). “Where a plaintiff claims that the municipality has not directly inflicted

an injury, but nonetheless has caused an employee to do so, rigorous standards of culpability

and causation must be applied to ensure that the municipality is not held liable solely for the

actions of its employee.” Id. at 405 (emphasis added); see also Soltesz v. Rushmore Plaza Civic

Ctr., 847 F.3d 941, 947 (8th Cir. 2017) (“The Supreme Court has set a high bar for establishing

municipal liability under § 1983.”).

       Here, Mahdi alleges both “policies” and a “custom” – the “Rec & Normal” policies, and

the YRYP custom. Doc. 2. Different analytical frameworks apply to municipal policies and

customs. Brown, 520 U.S. at 404; Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999).

As the Eighth Circuit explained in Mettler, “a ‘policy’ is an official policy, a deliberate choice of

a guiding principle or procedure made by the municipal official who has final authority regarding

such matters.” 165 F.3d at 1204 (citing Ware v. Jackson Cty., 150 F.3d 873, 880 (8th Cir.

1998)). In contrast, a “custom” is a “practice [that] is so widespread as to have the force of law.”

Brown, 520 U.S. at 404. The Court discusses these different analytical frameworks below, in the

context of the applicable pleading standards for policies and customs. First, the Court will

discuss the applicable pleading standard and then apply that standard to Mahdi’s Complaint.

               1.      Municipal Liability Pleading Standard under Iqbal and Twombly

       Under the Iqbal/Twombly standard, a plaintiff must plead facts plausibly showing that the

alleged policy or custom subjects the municipality to liability under Monell, Canton, and their

progeny. Iqbal, 556 U.S. at 678-680. While courts recognize several different “policy” claims

under §1983, Mahdi only alleges an “official policy” claim. Szalba v. Brooklyn Park, Minn., 486



                                                 11
F.3d 385, 390 (8th Cir. 2007) (finding a municipality may be liable for an unconstitutional

written policy, as in Monell, or when a plaintiff establishes a “policy” by “demonstrating that the

inadequacies were a product of deliberate or conscious choice by policymakers”); Doc. 2, ¶¶ 43,

44. The elements of an “official policy” claim are: A deprivation of a plaintiff’s constitutional

rights that results from the municipality’s official policy. It is not enough for plaintiff to show

that the municipality employed a person who violated the plaintiff’s rights. Plaintiff must show

that the violation resulted from the municipality’s official policy. 3rd Cir. Model Jury Instr.

4.6.3.

          The elements of a “custom” claim are: “(1) existence of a continuing, widespread,

persistent pattern of unconstitutional misconduct” by the municipality’s employees; “(2)

deliberate indifference to or tacit authorization of such conduct” by the municipality’s officials

after notice of the misconduct; and (3) the pattern of misconduct was the “moving force” behind

the plaintiff’s injury. Mettler, 165 F.3d at 1204.

                 2.     Application of the Iqbal/Twombly pleading standards to Mahdi’s
                        Complaint

          As noted, Mahdi alleges that the combination of the Rec & Normal policies and the

YRYP custom caused a deprivation of Mahdi’s constitutional rights. The Court must analyze the

“official policy” claim and the “custom” claim separately. Mettler, 165 F.3d at 1204. The Court

also must analyze the two separate causal links Mahdi alleges: (1) that the Rec & Normal

policies caused the custom of YRYP, and (2) that the YRYP custom caused the officers to in-fact

use excessive force on Mahdi or to unlawfully search her phone. Doc. 2. The Court must apply

“rigorous standards of culpability and causation” to these separate causal links. Brown, 520 U.S.

at 405.




                                                 12
       Before analyzing the specific elements of Mahdi’s claims, Iqbal instructs the Court to

first identify the allegations in the complaint not entitled to the assumption of truth, then to

assume the veracity of the well-pleaded factual allegations, and finally, to determine if they

plausibly give rise to an entitlement to relief. 556 U.S. at 679.

                       a.      Conclusory Allegations

       Iqbal instructs courts to begin the motion-to-dismiss analysis by “identifying pleadings

that, because they are no more than conclusions, are not entitled to the assumption of truth.” 556

U.S. at 679. In its analysis, the Court reviewed every allegation in Mahdi’s Complaint to

identify those that are “no more than conclusions” and those that are well-pleaded factual

allegations.

       Consistent with Iqbal, the Court does not state here every conclusory allegation in the 29-

page complaint, instead giving the following as representative of the conclusions the Court does

not assume as true: (1) “The Rec & Normal practices and policies caused and concealed a

widespread pattern of civil rights abuses throughout the City”; (2) “Together the Rec & Normal

practices and policies directly and indirectly motivated SLMPD officers to use excessive force or

make false arrests with the protection of the City [] municipal courts”; and (3) “Today, the Rec &

Normal policies and practices have established a tyrannical culture by the SLMPD throughout

the City.” Doc. 2, ¶¶ 45, 47, 48. These, and other allegations, lack “sufficient factual matter,”

and because they are no more than conclusions, they “are not entitled to the assumption of truth.

Iqbal, 566 U.S. at 678, 679.

                       b.      Well-Pleaded Factual Allegations

       Under Iqbal, the Court next assumes the veracity of Mahdi’s well-pleaded factual

allegations. 556 U.S. at 679. Iqbal, likewise, does not require the Court to state here every well-



                                                  13
pleaded factual allegation in the lengthy complaint; the Court accordingly gives these examples

of Mahdi’s well-pleaded factual allegations that the Court assumes as true: In 2012, the City and

the SLMPD created, and enforced, the Rec & Normal policies. The SLMPD trained officers to

charge any resisting arrest in municipal court when the offender did not use force or threaten to

use force. In enforcing the Rec & Normal policies, prosecutors escort unrepresented defendants

into the hallway of municipal court and explain the charge will be dismissed or amended if the

accused signs the release form. On January 14, 2016, Mahdi recorded on her cellphone an

incident involving three SLMPD officers and a group of African-American boys. An SLMPD

officer arrested Mahdi and attempted to break her finger to gain access to her phone while she

was holding her one-month old infant. The officer obtained her cell phone, accessed, and deleted

the video at the scene. The officer refused to allow her to feed her infant. The officer arrested

Mahdi and charged her with resisting arrest and interference with a police officer. Mahdi was

pressured to sign a release, signed it, and did not understand its contents.

               c.      Plausibility of Mahdi’s Claim to Relief

       “Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “But where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged – but has not

shown – that the pleader is entitled to relief.” Id. “That a plaintiff has suffered a deprivation of

federal rights at the hands of a municipal employee will not alone permit an inference of

municipal culpability and causation; the plaintiff will simply have shown that the employee acted

culpably.” Brown, 520 U.S. at 406-07 (italics in original).




                                                 14
       This Court focuses not on whether allegations are “extravagantly fanciful” but rather

whether they “contain any factual allegation sufficient to plausibly suggest” that: a) the Rec &

Normal policies were the “moving force” behind, or provided the “direct causal link” to, the

YRYP custom, and b) the YRYP custom in turn was the “moving force” behind or provided the

“direct causal link” to the use of excessive force against Mahdi and the unlawful search and

seizure of her phone. Iqbal, 556 U.S. at 681; Monell, 436 U.S. at 694; Canton, 489 U.S. at 389.

                               i.     Allegations of YRYP

       To plead a plausible case of municipal liability based on a custom, Mahdi first must

allege the “existence of a continuing, widespread, persistent pattern of unconstitutional

misconduct” by the City’s employees. Mettler, 165 F.3d at 1204; see also Brown, 520 U.S. at

404. Because a municipality cannot be liable on a respondeat superior theory, “the pattern of

unconstitutional conduct must be so pervasive and widespread so as to have the effect and force

of law.” Brewington v. Keener, 902 F.3d 796, 801 (8th Cir. 2018) (internal quotations and

citations omitted).

       In attempting to allege a pattern, Mahdi uses prior incidents of alleged misconduct. Doc.

2, ¶¶ 68-73. The Eighth Circuit has not directly addressed the quantum of “continuing,

widespread, persistent” conduct a plaintiff must allege to satisfy the Iqbal standard in this

context, though it has held that isolated incidents do not suffice and that allegations of “many”

incidents do establish liability. Wilson v. City of N. Little Rock, 801 F.2d 316, 322-23 (8th Cir.

1986); Harris v. City of Pagedale, 821 F.2d 499, 504 (8th Cir. 1987). The Fifth Circuit held that

when a plaintiff uses prior incidents to allege a pattern, the prior incidents “must have occurred

for so long or so frequently that the course of conduct warrants the attribution to the governing

body of knowledge that the objectionable conduct is the expected, accepted practice of [the



                                                 15
municipality’s] employees.” Webster v. Houston, 735 F.2d 838, 842 (5th Cir. 1984) (en banc).

In affirming summary judgment on an official policy claim, the Fifth Circuit stated that “[a]

pattern requires similarity and specificity[,]” explaining that the prior incidents must point to the

specific violation at issue, be sufficiently numerous, and provide context that would show a

pattern. Peterson v. Fort Worth, 588 F.3d 838, 851 (5th Cir. 2009).

           Both the Eighth and Fifth Circuits reason that to hold municipalities liable for conduct

that does not rise to the level of continuing, widespread frequency would create the respondeat

superior liability that the Supreme Court repeatedly rejected in §1983 actions. Brewington, 902

F.3d at 801; Peterson, 588 F.3d at 847-851. In Pineda v. City of Houston, cited approvingly by

the Eighth Circuit in Brewington, the Court held that eleven incidents of police misconduct failed

to establish an unconstitutional pattern. 291 F.3d 325, 329 (5th Cir. 2002).

           Without determining exactly how many instances or what details would suffice to

plausibly plead a pattern of misconduct, the Court finds that Mahdi’s allegations fail to do so.

Mahdi alleges 17 instances of allegedly similar misconduct 5 over a six-year time period, an

average of fewer than three instances per year for a police department serving a city with a

population, during the relevant time period, of over 319,000, according to the 2010 U.S. Census.

U.S. Dep’t of Commerce, 2010 Census of Population and Housing (2012); see also Town of

Fletcher v. Hickman, 165 F. 403, 406 (8th Cir. 1908) (taking judicial notice of the census data

for the population of a city); Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th

Cir. 2012) (“While courts primarily consider the allegations in the complaint in determining

whether to grant a Rule 12(b)(6) motion, courts additionally consider . . . items subject to judicial

notice, matters of public record . . .”).



5
    See section IV(A)(2)(d) for the Court’s analysis on the similarity of Mahdi’s allegations of prior incidents.

                                                            16
        Mahdi fails to plead any facts creating the plausible inference that three instances per

year over a six-year period, in a major metropolitan police department serving a city of over

319,000 residents, constitutes a pattern or practice. Publicly-available data 6 could provide

necessary context to evaluate the plausibility of Mahdi’s allegations. Friends of Lake View Sch.

Dist. Incorporation No. 25 of Phillips Cty. v. Beebe, 578 F.3d 753, 762 n. 12 (8th Cir. 2009)

(considering publicly-available data in deciding a plaintiff failed to state a claim upon which

relief could be granted). With respect to the six-year period, Mahdi fails to allege the population

of the City, the number of officers on the SLMPD, the number of stops made or encounters

involving SLMPD officers, the number of complaints, claims, or lawsuits asserting excessive use

of force in similar circumstances, whether or how those complaints, claims, or lawsuits were

resolved, or other publicly-available data from which the Court could “infer more than the mere

possibility of misconduct.” Iqbal, 556 U.S. at 679.

        Mahdi does allege a report that analyzed 34,552 stops made by SLMPD in 2015 but does

not allege whether the 34,552 constitute all of the stops made in 2015. Assuming that 34,552

constitutes the sum-total of stops made by SLMPD in 2015, and further assuming that SLMPD

made a similar number of stops in each of the other five years, the total stops in the relevant

period is over 207,000. The 17 incidents Mahdi alleges constitute approximately 0.008 percent

of the total stops, which common sense tells does not constitute a pattern, much less “continuing,

widespread, persistent” conduct. Harris, 821 F.2d at 504.

        Contrast Mahdi’s Complaint with other cases where the plaintiffs did sufficiently allege a

widespread practice. For example, in Simpson v. Ferry, the district court found that the plaintiff

sufficiently pleaded a widespread practice of use of excessive force when the plaintiff included


6
 The U.S. Census Bureau makes its data available on its website (http://factfinder.census.gov) and Missouri’s
Sunshine Law makes a host of information available to the public. See Mo. Rev. Stat. § 610.011.

                                                        17
in the complaint statistics as to how many lawsuits were brought against the City of Philadelphia

during a five-year period, how much in damages were paid for these lawsuits, and that

approximately one-third of the lawsuits included allegations of excessive force. 202 F. Supp. 3d

444, 453 (E.D. Pa. 2016). And, in Flanagan v. City of Dallas, Texas, the district court found that

the plaintiff sufficiently pleaded a widespread practice of use of excessive force when the

plaintiff included in the complaint allegations that Dallas was at the top of the list of police

misconduct statistics in the South, the total number of officer-involved shootings, the number of

grand juries convened to investigate police misconduct, the number of unarmed individuals

killed by Dallas police officers, and the number of open internal affairs investigations into

officer-involved shootings. 48 F. Supp. 3d 941, 953 (N.D. Tex. 2014).

       Simpson and Flanagan inform the Court’s conclusion that Mahdi has not pleaded facts

from which the Court can plausibly infer more than the mere possibility of widespread

misconduct. Here, the Complaint includes conclusory allegations with no facts to support the

conclusions. Ignoring Mahdi’s conclusory allegations, Twombly, 550 U.S. at 555. Iqbal, 556

U.S. at 678, the Court finds that Mahdi fails to sufficiently plead a custom, pattern, or practice of

use of excessive force by SLMPD officers against individuals protesting their arrests; Mahdi

fails to sufficiently plead the YRYP custom.

                       ii.     Allegations of Causation

       To state a plausible claim for municipal liability under § 1983, Mahdi also must plead

facts from which the Court can infer that: (1) the Rec & Normal policies were the “moving

force” behind the YRYP custom; and (2) the YRYP custom was the “moving force” behind the

officer’s use of excessive force against Mahdi and the unlawful search and seizure of her phone.

Monell, 436 U.S. at 694; Canton, 489 U.S. at 389; see also Brown, 520 U.S. at 404. As the



                                                  18
Supreme Court stated: “our first inquiry in any case alleging municipal liability under § 1983 is

the question whether there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation.” Canton, 489 U.S. at 385. This is a “rigorous standard[] of

causation.” Brown, 520 U.S. at 404-05; see also Connick v. Thompson, 563 U.S. 51, 75 (2011)

(Scalia, J., concurring).

        Mahdi pleads no facts from which the Court can infer a direct causal link, instead she

resorts only to conclusory allegations that “disentitles them to the presumption of truth[].” Iqbal,

556 U.S. at 681. Ignoring those conclusions, as the Court must, Mahdi’s complaint lacks any

facts from which the Court can infer a “moving force/direct causal link” between the Rec &

Normal policies and the alleged YRYP custom. Mahdi’s complaint similarly lacks any facts

from which the Court could infer a “moving force/direct causal link” between the alleged YRYP

custom and the alleged unconstitutional conduct by the officer.

                d.      Failure to Plead a Pattern or Practice of Misconduct

        As explained in section IV(A)(2)(c) above, Mahdi’s well-pleaded allegations lack facts

from which the Court can infer a pattern or practice of misconduct. But even if the Court were to

accept all of Mahdi’s allegations, factual and conclusory, as true, they still fail to establish a

plausible claim to relief. Mahdi’s allegations regarding the 17 instances do not include specifics

to plausibly establish a widespread pattern of officers using excessive force against individuals

who “protest unlawful arrests.” For example, the first instance alleged states:

        SLMPD Officer Marcus Biggins discharged his weapon on two separate occasions
        then charged the suspect with resisting arrest in violation of Muni Code. 15.10.10
        and Defendants’ Rec policy required a release of civil rights. The suspect was not
        a threat. The officer reported there were no injuries.

Doc. 2, pg. 15. This recitation includes no facts to establish excessive use of force, what caused

the alleged excessive use of force, that the individual protested an unlawful arrest, that the


                                                  19
individual was presented with a release agreement for civil liability, whether the individual

signed the release, or whether the officer was ever investigated for his alleged misconduct.

Mahdi’s allegations about the other 16 instances similarly lack facts from which the Court could

infer the conclusions Mahdi seeks to draw.

        Mahdi next argues that Town of Newton v. Rumery, 480 U.S. 386 (1987), confirms

release agreements can suppress, conceal, and establish customs of police misconduct. The

Rumery case discusses the enforceability of a release agreement waiving an individual’s right to

bring a § 1983 suit. 480 U.S. at 392. Justice Powell, on behalf of a plurality of the justices,

wrote that in some cases there may be a substantial basis for the concern that release agreements

“tempt prosecutors to trump up charges in reaction to a defendant’s civil rights claim, suppress

evidence of misconduct, and leave unremedied deprivations of constitutional rights.” Id. at 394.

        In declining to hold release agreements per se unenforceable, the Court in Rumery

reasoned that “criminal defendants are required to make difficult choices that effectively waive

constitutional rights.” 480 U.S. at 393 (internal citations omitted). “We see no reason to believe

that release-dismissal agreements pose a more coercive choice than other situations we have

accepted.” Id. (internal citations omitted). The Court continued: “In many cases a defendant’s

choice to enter into a release-dismissal agreement will reflect a highly rational judgment that the

certain benefits of escaping criminal prosecution exceed the speculative benefits of prevailing in

a civil action.” Id. at 394. Rumery thus does not raise Mahdi’s allegations to the level of

plausibility.

                e.     Failure to Plead “Moving Force” Allegations

        As explained in section IV(A)(2)(c)(ii) above, Mahdi’s well-pleaded allegations lack

facts from which the Court could infer the Rec & Normal policies were the “moving force”



                                                 20
behind or had a “direct causal link” with the use of force. But even if the Court were to accept

all of Mahdi’s allegations as true, they still fail to establish a plausible claim to relief.

        Using the framework applied in Iqbal, the Court finds Mahdi fails to allege facts

sufficient to state a claim to relief that is plausible on its face because she fails to establish a

direct causal link between the policy and SLMPD’s use of excessive force. Mahdi must allege

facts to support her contention the Rec & Normal policies were the “moving force” behind the

SLMPD’s practice of excessive use of force and the officer’s use of excessive force against

Mahdi. Mahdi’s Complaint includes many conclusions that the policies caused the use of

excessive force by SLMPD officers. But she fails to include specific facts to support those

conclusions. Mahdi alleges that: (1) “The Rec & Normal practices and policies caused and

concealed a widespread pattern of civil rights abuses throughout the City”; (2) “Together the Rec

& Normal practices and policies directly and indirectly 7 motivated SLMPD officers to use

excessive force or make false arrests with the protection of the City municipal courts”; and (3)

“Today, the Rec & Normal policies and practices have established a tyrannical culture by the

SLMPD throughout the City.” Doc. 2, ¶¶ 45, 47, 48. Accepting these conclusory allegations as

true, they do not provide facts from which the Court could plausibly conclude that either the Rec

& Normal policies caused the YRYP custom or that the YRYP custom caused the alleged

unconstitutional conduct.

                          f.       Obvious Alternative Explanations

        In determining the plausibility of a plaintiff’s claim, Iqbal and Twombly instruct the

Court to consider whether “obvious alternative explanations” exist for the allegedly




7
 Because Monell, Canton, and their progeny require a “direct causal link,” the Court chooses not to consider
Mahdi’s allegation of “indirect” motivation. Iqbal, 556 U.S. at 682; Brown, 520 U.S. at 403.

                                                        21
unconstitutional conduct. Iqbal, 556 U.S. at 682; Twombly, 550 U.S. at 567. The Court must

then determine whether the plaintiff plausibly alleges a violation of the law. Id.

       Common sense and experience show that many “obvious alternative explanation[s]” exist

for implementation of the Rec & Normal policies other than to conceal civil rights abuses. For

example, the Rec & Normal policies may be driven by municipal economics. Prosecuting cases

(resisting arrest or otherwise) in municipal court rather than circuit court may result in the City,

rather than the State, receiving any fines imposed. See Mo. Rev. Stat. § 479.080 (fines and costs

for violations of municipal ordinances are deposited into the municipal treasury); Mo. Rev. Stat.

§ 478.434 (fines imposed in circuit court for misdemeanors are deposited into the city treasury);

Mo. Const. Art. 9, § 7 (fines paid for a breach of a state penal law are paid to school funds and

distributed to the schools of various counties). Likewise, requiring a civil liability release as a

condition of a plea bargain reduces the City’s economic exposure and use of resources, including

resources to defend cases. Other plausible explanations exist for both the Rec & Normal

policies, such as achieving efficiency in processing a high volume of municipal-court cases. The

Court finds that Mahdi’s allegations fall short of what would be required to establish, at the

pleading stage, plausibility.

       In this case, the Court also has to determine whether on the facts pleaded, “obvious

alternative explanations” exist for the officer’s conduct. In Twombly, the Court examined

obvious alternative explanations for the defendants’ conduct in not competing with one another,

and in Iqbal the Court examined obvious alternative explanations for both the conduct alleged

(arrests of Arab Muslims) and the motivation for the arrests (whether or not it was the

“purposeful invidious discrimination respondent ask[ed] the Court] to infer[.]”). 550 U.S. at

567-68; 556 U.S. at 682. Here, the Court would need to examine whether obvious alternative



                                                 22
explanations exist for the officer’s conduct (the alleged excessive use of force and unlawful

search and seizure of Mahdi’s phone) and for the “moving force” causing the conduct, but the

Complaint contains few factual allegations from which the Court could do so. Even assuming no

“obvious alternative explanations” exist for the officer’s conduct, the Court would nonetheless

dismiss the Complaint as to Hayden (in his official capacity), and consequently, the City, for

failure to state a claim, as explained in sections IV(A)(2)(c)-(e), above.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss [7] is GRANTED, in

part. The Court dismisses Count III against John W. Hayden, Jr. in his official capacity. In their

Motion to Dismiss [7], Defendants make several additional arguments. The Motion remains

pending as to those other arguments.

       So Ordered this 14th day of November, 2019.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 23
